RIGGS, J.,
specially concurring.
I concur with the majority’s result, but I would reach that conclusion by a different path. We are not compelled to decide this case on the parties’ constitutional arguments, if there is a non-constitutional dispositive result.1
*286The 1959 tax deed conveyed “timber” to the county, but specified no time period for removal of the timber. If a conveyance of timber does not specify the time within which the timber must be removed, a court will imply a reasonable time. Franke v. Welch, 254 Or 149, 151, 458 P2d 441 (1969). However, because it “has the effect of practically ousting the owner of the soil from its use and enjoyment,” a perpetual right to remove will not be presumed and must be established by clear and definite language in the conveyance. Clyde v. Walker, 220 Or 137, 141, 348 P2d 1104 (1960). “Ordinarily a county, paying proper attention to its business, will spell out in its deeds a perpetual reservation or the exact time contemplated by the parties * * *.” Emerson v. Hood River County et al, 223 Or 112, 125, 354 P2d 74 (1960). (Emphasis supplied.) If it fails to do so, the reasonable time for removal rule applies. Here, the county failed to spell out any time for removal in either the tax deed or the 1967 deed to defendants. Because the tax deed is silent as to the time for removal, the county and its successors had a reasonable time to remove the timber.
The question of whether a reasonable time has passed usually depends on the particular facts in each case. Emerson v. Hood River County et al, supra, 223 Or at 121. However, after noting that no adjudicated case had held that 24 years would be a reasonable time in which to remove timber, the Supreme Court has held that waiting 24 years to remove timber was an unreasonable length of time. Parsons v. Boggie, 139 Or 469, 474, 11 P2d 280 (1932). In this case, the tax deed conveyed the timber in 1959, but no attempt was made to remove it until 1988.1 would hold that 29 years is an unreasonable length of time as a matter of law. Even if the running of the period were measured from 1967, when the county conveyed the timber to defendants, no Oregon cases hold that 21 years is a reasonable time.
“When the timber is not removed within a reasonable length of time, notwithstanding that there is no forfeiture clause in the contract, it reverts to, and becomes the property of the owner of the fee of the land. Timber growing upon land is as much a part of the real estate as the soil on which it grows.” Parsons v. Boggie, supra, 139 Or at 473 (Citations omitted.)
Because the timber was not removed in a reasonable time, its ownership reverted to plaintiffs as the owners of the *287underlying land. The trial court may have given the wrong reason for its decision, but it did not err in granting plaintiffs’ motion for summary judgment.
I specially concur.

 Ordinarily a party is limited on appeal to the arguments raised below. However, the Supreme Court has said:
“We have previously drawn attention to the distinctions between raising an issue at trial, identifying a source for a claimed position, and making a particular argument. The first ordinarily is essential, the second less so, the third least. Thus, when a potential constitutional violation is involved, the parties’ omission of a dispositive source or argument of ordinary law cannot compel a court to a needless constitutional decision.” State v. Hitz, 307 Or 183, 188, 766 P2d 373 (1988). (Citations omitted.)
Here the parties raised the issue of whether defendants have the present right to log the timber. Their omission of a dispositive argument based on non-constitutional law does not require us to make a needless constitutional decision.